Name: 90/451/EEC: Commission Decision of 16 July 1990 on health protection measures in respect of imports of fresh meat from Namibia
 Type: Decision_ENTSCHEID
 Subject Matter: Africa;  trade;  health
 Date Published: 1990-08-25

 Avis juridique important|31990D045190/451/EEC: Commission Decision of 16 July 1990 on health protection measures in respect of imports of fresh meat from Namibia Official Journal L 231 , 25/08/1990 P. 0028 - 0035*****COMMISSION DECISION of 16 July 1990 on health protection measures in respect of imports of fresh meat from Namibia (90/451/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat or meat products from third countries (1), as last amended by Directive 89/662/EEC (2), and in particular Article 15 thereof, Whereas vaccination against exotic types of foot-and-mouth disease is practised in certain parts of Namibia; whereas these parts are officially designated as control areas; Whereas these measures have the effect of limiting the risk of introducing this disease when importing fresh meat to the Community; whereas in order further to reduce the risk of foot-and-mouth disease if such imports are authorized, it is appropriate to restrict imports to boned meat of bovine animals and to prohibit imports of offal from certain areas; Whereas the central veterinary authorities of Namibia have confirmed that rinderpest and exotic foot-and-mouth disease have not occurred in the areas designated for export for at least 12 months and that vaccination against those diseases is not practised in those areas; whereas the Commission and the Member States will be notified within 24 hours, by telex or telegram, of the confirmation of the occurrence of either of the abovementioned diseases, an alteration in the vaccination policy against them or an alteration in the specified control areas for foot-and-mouth disease; Whereas the animal health requirements of Member States pursuant to Article 16 of Directive 72/462/EEC relating to imports of meat from Namibia have not yet been laid down at Community level; whereas, pending the entry into force of such requirements, the Member States are free to prohibit imports of fresh meat from Namibia; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The prohibition provided for in Article 14 (2) (a) of Directive 72/462/EEC shall apply in the case of Namibia for fresh meat of domestic animals of the bovine species (including buffalo), and of sheep and goats to that part of the foot-and-mouth disease control area in Namibia, north of the 'Cordon Fences' which extend from Palgrave Point in the west to Gam in the east. Article 2 If a Member State authorizes the import into its own territory of fresh meat from Namibia such authorization shall apply only to the following categories: 1. Boned fresh meat, excluding offals, of domestic animals of the bovine species (including buffalo) originating and slaughtered in Namibia elsewhere than in the areas referred to in Article 1, which satisfies the requirements of the specimen animal health certificate in accordance with Annex A hereto which must accompany the consignment. Such boned fresh meat shall not enter the territory of the importing Member State for at least 21 days from the date of slaughter. 2. Offal of domestic animals of the bovine species (including buffalo) originating and slaughtered in Namibia elsewhere than in the areas referred to in Article 1, which satisfies the requirements of the specimen animal health certificate in accordance with Annex B hereto which must accompany the consignment. Such offal shall not enter the territory of the importing Member State for at least 21 days from the date of slaughter. 3. Fresh meat, boned or not, including offals, of domestic solipeds originating in Namibia and slaughtered therein, which satisfies the requirements of the specimen animal health certificate in accordance with Annex C hereto which must accompany the consignment. Article 3 This Decision shall apply from 30 June 1990. Article 4 This Decision is addressed to the Member States. Done at Brussels, 16 July 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 395, 30. 12. 1989, p. 13. ANNEX A ANIMAL HEALTH CERTIFICATE for boned fresh meat (1) of domestic animals of the bovine species, excluding offals, intended for consignment to the European Economic Community Country of destination: Reference number of the public health certificate (2): Exporting country: Namibia (excluding that part of the foot-and-mouth disease control area in Namibia, north of the 'Cordon Fences' which extend from Palgrave Point in the west to Gam in the east) Ministry: Department: Reference: (Optional) I. Identification of meat Meat of: Domestic animals of the bovine species Nature of cuts (3): Nature of packaging: Number of cuts or packages: Net weight: II. Origin of meat Address(es) and veterinary approval number(s) (2) of the approved slaughterhouse(s) (2): Address(es) and veterinary approval number(s) (2) of the approved cutting plant(s) (2): III. Destination of meat The meat will be sent from: (Place of loading) to: (Country and place of destination) by the following means of transport (4): Name and address of consignor: Name and address of consignee: IV. Attestation of health I, the undersigned, official veterinarian, certify that: 1. the boned fresh meat of domestic animals of the bovine species described above is obtained from: - animals which were born and reared in Namibia and which have remained outside that part of the foot-and-mouth disease control area in Namibia, north of the 'Cordon Fences' which extend from Palgrave Point in the west to Gam in the east for at least 12 months preceding slaughter or since birth in the case of animals less than 12 months old, - animals which have not been vaccinated against foot-and-mouth disease during the preceding 12 months, - animals which on the way to the slaughterhouse and while awaiting slaughter therein have not come into contact with animals not satisfying the requirements laid down in Commission Decision 90/451/EEC as regards export of their meat to a Member State, and if they were conveyed by vehicle or container the latter was cleaned and disinfected before loading, - animals which when subjected to an ante-mortem health inspection at the slaugherhouse during the 24 hours preceding slaughter showed no symptoms of foot-and-mouth disease, - animals which have been slaughtered on different days from those on which animals which do not comply with the conditions required for export of their meat to the European Economic Community were slaughtered, - animals which were slaughtered on . . . . . . (date of slaughter); 2. the boned fresh meat described above: - has been produced on different days to that which does not comply with the conditions required for export to the Community, - originates from carcases which have matured at a room temperature of more than + 2 °C for at least 24 hours after slaughter and before the bones were removed, - has had the major accessible lymphatic glands removed, - has, during all stages of its production, boning, packing and storage been kept strictly separate from meat not conforming to the requirements for export to a Member State laid down in Commission Decision 90/451/EEC. 1.2.3 // // Done at , (Place) // on (Date) 1.2 // // SEAL (Signature of official veterinarian) (Name in capital letters, title and qualification of signatory) (1) Fresh meat means all parts fit for human consumption from domestic animals of the bovine species, excluding offals, which have not undergone any preserving process; however, chilled and frozen meat shall be considered as fresh meat. (2) Optional when the country of destination authorizes the importation of fresh meat for uses other than human consumption in application of Article 19 (a) of Directive 72/462/EEC. (3) Only boned carcase meat from domestic animals of the bovine species from which all bones and the major accessible lymphatic glands have been removed is authorized for importation. (4) For railway wagons or lorries the registration number should be given, for aircraft the flight number and for ships the name. ANNEX B ANIMAL HEALTH CERTIFICATE for offal (1) of domestic animals of the bovine species intended for consignment to the European Economic Community Country of destination: Reference number of the public health certificate (2): Exporting country: Namibia (excluding that part of the foot-and-mouth disease control area in Namibia, north of the 'Cordon Fences' which extend from Palgrave Point in the west to Gam in the east) Ministry: Department: Reference: (Optional) I. Identification of offal Offal of: domestic animals of the bovine species Nature of offal (3): Nature of packaging: Number of packages: Net weight: II. Origin of offal Address(es) and veterinary approval number(s) of the approved slaughterhouse(s) (2): Address(es) and veterinary approval number(s) of the approved cutting plant(s) (2): III. Destination of offal The offal will be sent from: (Place of loading) to: (Country and place of destination) by the following means of transport (4): Name and address of consignor: Name and address of consignee: IV. Attestation of health I, the undersigned, official veterinarian, certify that: 1. the offal of domestic animals of the bovine species described above is obtained from: - animals which were born and reared in Namibia and which have remained outside that part of the foot-and-mouth disease control area in Namibia, north of the 'Cordon Fences' which extend from Palgrave Point in the west to Gam in the east for at least 12 months preceding slaughter or since birth in the case of animals less than 12 months old, - animals which have not been vaccinated against foot-and-mouth disease during the preceding 12 months, - animals which on the way to the slaughterhouse and while awaiting slaughter therein have not come into contact with animals not satisfying the requirements laid down in Commission Decision 90/451/EEC as regards export of their meat to a Member State, and if they were conveyed by vehicle or container the latter was cleaned and disinfected before loading, - animals which when subjected to an ante-mortem health inspection at the slaugherhouse during the 24 hours preceding slaughter showed no symptoms of foot-and-mouth disease, - animals which have been slaughtered on different days from those on which animals which do not comply with the conditions required for export of their meat to the European Economic Community were slaughtered, - animals which were slaughtered on (date of slaughter); 2. the offal described above: - has been produced on different days to that which does not comply with the conditions required for export to the Community, - has matured at a room temperature of more than + 2 °C for at least three hours, - has, during all stages of its production, packing and storage been kept strictly separate from offal not conforming to the requirements for export to a Member State laid down in Commission Decision 90/451/EEC. 1.2.3 // // Done at , (Place) // on (Date) 1.2 // // SEAL (Signature of official veterinarian) (Name in capital letters, title and qualification of signatory) (1) Offal means fresh meat, other than that of the carcase of domestic animals of the bovine species fit for human consumption. (2) Optional when the country of destination authorizes the importation of fresh meat for uses other than human consumption in application of Article 19 (a) of Directive 72/462/EEC. (3) Offal from domestic animals of the bovine species from the areas referred to in Article 1 of Commission Decision 90/451/EEC is not authorized for importation. (4) For railway wagons or lorries the registration number should be given, for aircraft the flight number and for ships the name. ANNEX C ANIMAL HEALTH CERTIFICATE for fresh meat (1) of domestic solipeds intended for consignment to the European Economic Community Country of destination: Reference number of the public health certificate (2): Exporting country: Namibia Ministry: Department: Reference: (Optional) I. Identification of meat Meat of: domestic solipeds Nature of cuts: Nature of packaging: Number of cuts or packages: Net weight: II. Origin of meat Address(es) and veterinary approval number(s) of the approved slaughterhouse(s) (2): Address(es) and veterinary approval number(s) of the approved cutting plant(s) (2): III. Destination of meat The meat will be sent from: (Place of loading) to: (Country and place of destination) by the following means of transport (4): Name and address of consignor: Name and address of consignee: IV. Attestation of health I, the undersigned, official veterinarian, certify that the fresh meat described above is obtained from animals which have remained in the territory of Namibia for at least three months before being slaughtered or since birth in the case of animals less than three months old. 1.2.3 // // Done at , (Place) // on (Date) 1.2 // // SEAL (Signature of official veterinarian) (Name in capital letters, title and qualification of signatory) (1) Fresh meat means all parts fit for human consumption from domestic solipeds which have not undergone any perserving process; however, chilled and frozen meat shall be considered as fresh meat. (2) Optional when the country of destination authorizes the importation of fresh meat for uses other than human consumption in application of Article 19 (a) of Directive 72/462/EEC. (3) For railway wagons or lorries the registration number should be given, for aircraft the flight number and for ships the name.